 INT'L B'HOOD OF ELECTRICAL WORKERS, LOCAL 480629,of employment, including safe work practices and/or safety rules,and, if an understanding is reached, embody such understandingin a signed agreement. The bargaining unit is :All employees employed in overhead line construction andmaintenance, including timekeepers and material clerks;underground construction and maintenance; electric service;substation construction and maintenance; communicationconstruction and maintenance; appliance service; meter test-ing, installation, and repair; Pensacola repair shops; Pen-sacola garage; warehouse section, Pensacola and PanamaCity stores; meter readers and cutout collectors; steam elec-tricgenerating plants, Crist Scholz and Lansing Smith;excluding all office clerical employees, professional employ-ees,watchmen and/or guards, and supervisors as defined inthe Act, as amended.GULF POWERCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, T6024 Federal Building (Loyola), 701 Loyola Avenue, NewOrleans, Louisiana, Telephone No. 527-6361, if they have any questionconcerning this notice or compliance with its provisions.International Brotherhood of Electrical Workers, Local 480andVickers Incorporated,Division of Sperry Rand Corporation.Case No. 15-CD-54.January 5,1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10(k) of the NationalLabor Relations Act, as amended, following a charge filed by VickersIncorporated, Division of Sperry Rand Corporation, herein calledEmployer, alleging that International Brotherhood of ElectricalWorkers, Local 480, herein called Local 480 or IBEW, had violatedSection 8(b) (4) (D) of the Act. Pursuant to notice, a hearing washeld before Hearing Officer Fallon W. Bentz on July 6, 1965. TheEmployer, Local 480, and International Union of Electrical, Radioand Machine Workers, AFL-CIO, Local No. 792, herein called Local156 NLRB No. 50. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARD792 or IUE, appeared at the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and toadduce evidence bearing on the issues.'The rulings of the HearingOfficer made at the hearing are free from prejudicial error and arehereby affirmed.Thereafter, the Employer filed a brief which theBoard has duly considered.Pursuant to Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [MembersBrown, Jenkins, and Zagoria].Upon the entire record in this case, the Board makes the followingfindings :I.THE BUSINESS OF THE EMPLOYERThe Employer is a Delaware corporation engaged at Jackson, Mis-sissippi, in the production of various components for the,aerospaceindustry.The Employer annually receives directly from outside theState of Mississippi goods and materials valued in excess of $50,000,and annually ships products valued in excess of $50,000 directly topoints outside the State of Mississippi.We find that the Employer isengaged iil commerce, within the meaning of Section 2(6) and (7)of the Act, and that it will effectuate the purposes of the Act to assertjurisdiction herein.H. THE LABOR ORGANIZATIONS INVOLVEDWe find that International Brotherhood of Electrical Workers,Local 480, International Union of Electrical, Radio and MachineWorkers, AFL-CIO, Local No. 792, are labor organizations withinthe meaning of the Act.III.THE DISPUTEA. The workat issueThe disputed work which gives rise to this proceeding is the installa-tion of test stands and other related production equipment in a newaddition of the Employer's plant at Jackson, Mississippi.i After entering an appearance,Local 480's counsel filed a motionto quash notice ofhearing.When the Hearing Officer stated that he would refer the motion for the Board'sdetermination, counsel demanded that right to present evidence in support of the motionand objected to holding of the hearing.The Hearing Officer advised counsel that hecould present such evidence when it was appropriate and for the purpose of conducting anorderly hearing the proper time for such presentation was after the ChargingParty hadplaced its evidence in the record.Whereupon,counsel was granted time to file an interimappeal on such ruling to the National Labor Relations Board. Thereafter, the Boardadvised that it would consider the motion in its Decision.At the conclusion of therecess period,Local 480's counsel refused to participate further in the proceeding.TheHearing Officer, however, did place into the record,as a rejected exhibit, eight affidavitssubmitted by counsel in support of his motion.The Hearing Officer's referral of the motion for the Board's determination was properand his proceeding with the hearing was in no way prejudicialto Local 480.We haveduly considered the motion and as we finditwithoutmerit it is hereby denied. INT'L B'HOOD OF ELECTRICAL WORKERS, LOCAL 480631B. The background factsThe Employer contracted with M. T. Reed Construction Company,herein called Reed, to construct an addition to the Employer's plantin Jackson, Mississippi.Reed subcontracted with Matthews ElectricCompany, herein called Matthews, to install the complete power andlighting installation in the new addition.The employees of Matthewsare represented by Local 480.Matthews' contract with Reed does notcall for the performance of the work in dispute.Local 792 was certified in 1957 as the collective-bargaining repre-sentative of the Employer's production and maintenance employees.Successive bargaining agreements have been executed since that timeand the current agreement expires in 1966.The Employer, upon completion of the contracted constructionwork, began to install test stands and other related production machin-ery in the new addition. It assigned the installation of the equipmentto its maintenance electricians who are represented by Local 792 ofthe IUE. In order to meet certain production schedules and dead-lines, the Employer sought from Matthews the services of two addi-tional electricians to work with and assist its own employees in theelectrical installation work.Matthews, the owner, questioned whetherIBEW members would work with the Employer's employees repre-sented by the IUE. A meeting was arranged to discuss the possibilityof utilizing Matthews' electricians and was held April 30, 1965. Itwas attended by John Erickson, Local 480's business manager; RobertMajors, Employer's personnel manager; L. E. Matthews; and EdCarsley, maintenance foreman for the Employer.Erickson stated atthis meeting that if IUE and IBEW members worked together, theIUE would probably raise a jurisdictional dispute issue, and that ifit did not, then the IBEW would.Majors informed Erickson that ifit appeared that there was to be a jurisdictional problem, he wouldhave to follow his customary practice and use the Employer's main-tenance electricians to perform all of the work.During this meeting,Erickson referred to the work as "work that belonged to his people."According to Majors and Carsley, no mention was made during thismeeting of the comparative rates of pay of IBEW members and IUEmembers.On May 6, 1965, Erickson, in reply to an inquiry by Perry, vicepresident of Local 792, respecting the disputed work, stated that Local792-was doing electrical construction work in installing the produc-tion machines and that this work belonged to Local 480.On May 10, 1965, picket signs were placed at the Employer's plantby the IBEW protesting substandard 'ages and conditions of theEmployer's construction electriciansOn that same date, Ben Juley, ,632DECISIONS OF NATIONAL LABOR RELATIONS BOARDan IUE International representative, met Erickson and Ralph Brum-mett of the Jackson Building Trades Council. Erickson claimed thatthe picket lines were protesting the fact that IUE members were doingwork that belonged to the IBEW. Juley contended that the work wascovered by Local 792's contract with the Employer and that he wouldnot agree to give it up.Erickson then stated, "That's our work andwe're going to get it."As a result of the picketing, employees of Reed and other employeesof subcontractors, who were still performing certain work on theEmployer's new addition, ceased working and did not work furtheruntil the picketing was enjoined, June 22, 1965, by the United StatesDistrict Court for the Southern District of Mississippi.C. Contentions of the partiesThe Employer contends that the disputed work is similar to workwhich has always been done by its maintenance electricians and thatthey have performed such work to its satisfaction.The Employer points out that the installation of the machineryinvolved herein requires leveling a machine, connecting any requiredwater and air sources and the plugging of the electrical connectionto the buss duct.According to the Employer, the plugging phase ofthe installation operation involves the same principle as plugging alamp into a wall outlet and this phase of the installation is the crux ofthe IBEW's claim to the disputed work. The Employer furtherasserts that such plugging requires no specialized skills, experience,or training.The IUE agrees with the Employer that its members should per-form the disputed work. The IBE'V contends that the disputed workis electrical construction work and that it should be assigned to itsmembers.2D. Applicability of the statuteWe find that there is reasonable cause to believe from the recordbefore us that the action of Local 480 in picketing the Employer'splant, which caused employees of Reed and other employees of sub-contractors to cease working, was undertaken in an attempt to forcethe Employer to assign to Local 480's members the work of installingtest stands and other related production equipment in the new addi-tion to the Employer's plant, in violation of Section 8(b) (4) (D) ofthe Act.Accordingly, this dispute is properly before the Board fordetermination.,'We make this finding despite the fact that the IBEW in its motion to quash noticeof hearing asserts that it was not claiming the work herein found to be in dispute. Inview of other evidence in the record establishing to the contrary, this belated disclaimeris self-serving and can be given little weight. INT'L B'HOOD OF ELECTRICAL WORKERS, LOCAL 480E.Merits633Section 10(k) of the Act requires the Board to make an affirmativeaward of the disputed work after giving consideration to variousrelevant factors, and the Board has held that its determination in ajurisdictional dispute is an act of judgment based upon common senseand experience in balancing such factors.31.Contract; company practiceThe IUE was certified in 1957 to represent a unit of productionand maintenance employees employed at the Employer's Mississippiplant, and since that time it has entered into successive collective-bargaining contracts with the Employer.Although the current con-tract includes the maintenance electricians to whom the Employer hasassigned the disputed work, there is no specific coverage thereinrespecting this work. In the past, however, work assignments similarto the disputed work have always been assigned by the Employer to itsmaintenance electricians.2.Skills involvedThe record indicates that the disputed work involves the movingand leveling of machinery, the connection of any required water or airsources, and the plugging of the machinery into the buss duct.Appar-ently the only electrical work involved is the final stage of pluggingthe machinery into the buss duct which is comparable to plugging alamp into a wall outlet. In view of the minimal electrical workinvolved, there appears to be no particular skill, knowledge, or experi-ence required and either of the contending groups is qualified to per-form the work.F. Conclusions as to the merits of the disputeOn the basis of the record as a whole, and on appraisal of all therelevant factors, we conclude that the maintenance electricians rep-resented by Local 792 of the IUE are entitled to the work in dispute.In so concluding, we have noted the Employer's past practice of assign-ing similar work to its electrical maintenance employees, the Employ-er's assignment of the disputed work to its electrical maintenanceemployees and their satisfactory performance of such work, and thefact that these employees possess the required skills. In making thisdetermination, which is limited to the particular controversy whichgave rise to this proceeding, we are assigning the disputed work toelectrical maintenance employees of the Employer who are representedby Local 792 of the IUE but not to that Union or its members.s International Association of Machinists, Lodge No. 1743,AFL-CIO (J. A. JonesConstruction Company),135 NLRB 1402. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Relations Act,as amended, and upon the basis of the foregoing findings and theentire record in this proceeding, the National Labor Relations Boardhereby makes the following Determination of Dispute.1.Maintenance electricians employed by Vickers Incorporated,Division of Sperry Rand Corporation, who are represented by Inter-national Union of Electrical, Radio and Machine Workers, AFL-CIO,Local No. 792, are entitled to perform the installation of test standsand other related production equipment in the new addition to theEmployer's plant at Jackson, Mississippi.2. International Brotherhood of Electrical Workers, Local 480, isnot entitled to force or require Vickers Incorporated, Division ofSperry Rand Corporation, its successors or assigns, to assign any ofthe above work to employees it represents.3.Within 10 days from the date of this Decision and Determinationof Dispute, International Brotherhood of Electrical Workers, Local480, shall. notify the Regional Director for Region 15, in writing,whether it will or will not refrain from forcing or requiring VickersIncorporated, Division of Sperry Rand Corporation, its.successors orassigns, by means proscribed by Section: 8(b) (4),(D) of the Act,.toassignn_ the above-described work to. employees.,of such Company.represented by such Union.Union Carbide Corporation Chemicals Divisionand,InternationalAssociation of Machinists,AFL-CIO,PetitionerandLocalUnion'625, United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the United Statesand Canada,AFL-CIO,Petitioner.'CasesNos. 9-RCS?85,9-RC-6.95, and 9-RC-6296.January 5,1966DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, as amended, a consolidated hearing was heldbefore Hearing Officer Mark Fox. The Hearing Officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Following the hearing and pursuant to Section 102.67 of the'NationalLabor Relations Board Rules and Regulations, Series 8, as amended,by direction of the Regional Director for Region 9 these cases weretransferred to the Board for decision.Briefs,have been filed by theEmployer and the Plumbers 21 The petitioning unions are hereinafter referred to as.The Employer's request for oral argument is hereby denied as the record and briefsadequately-present the issues and positionsof,the.piirties..156 NLRB No.61.